Exhibit 10.10

FISERV, INC.

AMENDMENT TO EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT

Dear Participant:

You have previously been granted an award or multiple awards of Restricted Stock
Units (collectively, your “Award”) pursuant to the Fiserv, Inc. 2007 Omnibus
Incentive Plan (the “Plan”) entitling you to receive shares of common stock (the
“Shares”) of Fiserv, Inc. (the “Company”) on the terms and conditions set forth
in the Award Memorandum relating to your Award, the accompanying Employee
Restricted Stock Unit Agreement and the Plan.

This amendment (this “Amendment”), made as of February 19, 2015, modifies the
treatment of your Award in connection with your retirement. Capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in your Award or in the Plan. Please review this Amendment and sign and write
your name where indicated below to acknowledge and agree to the changes to your
Award.

 

1. Definition of Retirement. The definition of “Retirement” in your Award will
be replaced with the following:

“Retirement” means the cessation of service as an employee for any reason other
than death, Disability or termination for Cause if:

 

  (A) (I) you are at least 50 years of age and your age plus years of service to
the Company and its subsidiaries is equal to or greater than 70 (with at least 5
years of continuous service to the Company and its subsidiaries immediately
prior to such cessation of service) or (II) you are at least 55 years of age
with at least 5 years of continuous service to the Company and its subsidiaries
immediately prior to such cessation of service; and

 

  (B) you have provided for an orderly transition of your duties to a successor,
including by: (I) providing notice to the Company’s Chief Executive Officer (or,
if you are the Chief Executive Officer, to the Chairman of the Board of
Directors) of your consideration of Retirement sufficiently in advance of your
proposed date of Retirement; and (II) assisting with the identification and
selection of, and transition of your duties to, a successor ((I) and (II) being
referred to herein collectively as the “Specified Transition Requirements”).

If you meet the criteria in paragraph (A) above and you satisfy the Specified
Transition Requirements, your cessation of service will be deemed to be a
qualifying Retirement; provided that, the Compensation Committee may determine,
within 30 days after your cessation of service, that you failed to provide for
an orderly transition of your duties to a successor. By way of example only,
this could result from providing too short of notice or not providing an
adequate amount of transition assistance.



--------------------------------------------------------------------------------

2. Vesting Following Retirement. The provisions relating to vesting upon
Retirement in your Award will be replaced with the following:

After your Retirement, the unvested portion of the Award shall continue to vest
on the dates indicated in the Award Memorandum as if you had not ceased to be an
employee. Notwithstanding the foregoing:

 

  (A) If you receive written notification from the Compensation Committee that
you failed to provide for an orderly transition of your duties to a successor,
then any portion of the Award that is unvested as of the date of such
notification shall terminate as of such date.

 

  (B) If at any time following your Retirement, one of the following events
occurs (a “Post-Retirement Violation”), then any portion of the Award that is
unvested as of the date of such Post-Retirement Violation shall terminate as of
the date such event occurs: (I) you commence employment of any kind (other than
board or public service, work for a not-for-profit or de minimis for-profit
employment); (II) you commence work of any kind for a Competitor, including as
an employee, board member, consultant or otherwise; or (III) you violate any
post-employment covenant applicable to you under any agreement in effect with,
or policy of, the Company or any of its subsidiaries, including without
limitation those set forth in Section 4 of your Award agreement.

 

  (C) If, while your Award is outstanding, you commence employment or other work
of any kind following your Retirement, you are required to promptly provide
written notice to the Company of the name of your employer and the nature of
your position or other work.

 

  (D) If you receive any benefit under your Award after the date of a
Post-Retirement Violation, then you will be obligated to repay to the Company
the value of such benefit (with such value to be determined by the Company,
which may include a reasonable rate of interest) promptly following your receipt
of notice of such repayment obligation from the Company.

 

  (E) All determinations regarding whether you have engaged in a Post-Retirement
Violation shall be made by the Compensation Committee.

 

  (F) Without limiting any other provision of this Agreement, if a
Post-Retirement Violation described in (ii)(B)(II) or (III) above occurs
following Retirement, the Company shall be entitled to recover the value of any
amounts previously paid or payable or any shares (or the value of any shares)
delivered or deliverable to you pursuant to any Fiserv bonus program, this
Agreement, and any other Fiserv plan or arrangement.

Notwithstanding the foregoing, if you die after Retirement and prior to the date
the Award vests in full (and provided that a Post-Retirement Violation has not
occurred), then the Award shall become fully vested as of the date of your
death.

 

2



--------------------------------------------------------------------------------

3. Change of Control. The following provision will be added to your Award in
relation to a Change of Control:

If the Change of Control of the Company occurs after your Retirement and prior
to the date this Award has become vested in full (and prior to the occurrence of
a Post-Retirement Violation), and if the successor or purchaser in the Change of
Control does not either assume the Company’s obligations with respect to the
Award or provide a substitute award, then this Award shall vest in full
immediately prior to the date of such Change of Control.

 

4. Issuance of Shares. The provisions in your Award relating to the issuance of
Shares will be replaced with the following:

The Company, or its transfer agent, will issue and deliver the Shares to you as
soon as practicable after the Award vests (pursuant to the terms of your Award)
with respect to such Shares, or, if a deferral election was made, at the time
specified in the Deferral Election Form; provided that, if the Award vests as a
result of a Termination Event resulting from your Disability after you become
Retirement-eligible, then the Shares will be delivered upon the next scheduled
vesting date after your separation from service within the meaning of Code
Section 409A. If you die before the Company has distributed any portion of the
vested Shares, the Company will issue the Shares to your estate or in accordance
with applicable laws of descent and distribution. The Shares will be issued and
delivered in book entry form, and the Company will not be liable for damages
relating to any delays in making an appropriate book entry or any mistakes or
errors in the making of the book entry; provided that the Company shall correct
any errors caused by it. Any such book entry will be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
(a) the Plan and any agreement between you and the Company with respect to this
Award or the Shares, (b) any applicable federal or state laws and (c) the rules,
regulations and other requirements of the Securities and Exchange Commission
(“SEC”) or any stock exchange upon which the Shares are listed. The Company may
cause an appropriate book entry notation to be made with respect to the Shares
to reference any of the foregoing restrictions.

 

5. Withholding. The following representations will be added to your Award:

You understand and agree that the Company may be required to withhold certain
payroll taxes in connection with your Retirement or your termination due to
Disability prior to the issuance of Shares. You hereby agree to provide the
Company with cash funds or Shares equal in value to the federal, state and local
payroll and income taxes and other amounts required to be withheld by the
Company or its subsidiary in respect of any compensation income or wages in
relation to the Award or make other arrangements satisfactory to the Company
regarding such amounts, which may include deduction of such taxes from other
wages owed to you by the Company or its subsidiaries.

 

3



--------------------------------------------------------------------------------

6. Post-Employment Covenants. Section 5(c)(ii) of your Restricted Stock Unit
Agreements under the Plan is hereby amended to read as follows:

 

  (ii) For a period of 12 months following the termination of your employment
with Fiserv (or, in the case of Retirement, for a period of 12 months following
the later of (x) the date of the last restricted stock unit vesting event
following Retirement or (y) the latest date upon which you are entitled to
exercise an option following Retirement (in either case, assuming no
Post-Retirement Violation)), you will not: (A) perform duties as or for a
Competitor, Client or Prospective Client of Fiserv that are the same as or
similar to the duties performed by you for Fiserv at any time during any part of
the 24 month period preceding the termination of your employment with Fiserv;
(B) participate in the inducement of or otherwise encourage Fiserv employees,
clients, or vendors to currently and/or prospectively breach, modify, or
terminate any agreement or relationship they have or had with Fiserv during any
part of the 24 month period preceding the termination of your employment with
Fiserv; or (C) participate voluntarily or provide assistance or information to
any person or entity either negotiating with Fiserv involving a Competing
Product or Service, or concerning a potential or existing business or legal
dispute with Fiserv, including, but not limited to, litigation, except as may be
required by law.

 

7. Other. Except for the changes set forth in this Amendment, your Award remains
in full force and effect.

By signing below, you acknowledge your acceptance of, and agreement to be bound
by, this Amendment to your Award.

 

Fiserv, Inc. Participant By:

 

 

Name: Signature Title:

 

Print Name

 

4